869 F.2d 1490
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Frederick HOFFMAN, Plaintiff-Appellant,v.Arthur KELSEY;  Robert L. Lesser, M.D.;  Richard Dye,Defendants-Appellees.
No. 88-1587.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1989.

Before MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Charles Frederick Hoffman, a Michigan prisoner, appeals the district court's award of summary judgment in favor of defendants.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Hoffman brought suit under 42 U.S.C. Sec. 1983 alleging that Michigan officials:  1) denied him access to the U.S. Mail;  2) denied him access to the telephone;  3) denied him the opportunity to file a 42 U.S.C. Sec. 1983 action;  4) denied him medical and dental care;  5) denied him the opportunity to receive visitors;  and 6) allowed him to be physically abused by jail personnel.  The district court granted summary judgment in favor of all defendants.


3
On appeal, Hoffman argues that:  1) he was denied access to the U.S. Mail;  2) he was denied dental care;  and 3) he was denied the right to see visitors.  The remaining issues which were raised in the district court yet not on appeal are considered abandoned and not reviewable.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).


4
Upon review, we find no error.  The uncontroverted evidence reveals no genuine issue of material fact and reflects that defendants are entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).


5
Accordingly, for the reasons set forth in the district court's judgment in favor of defendant Leeser dated January 4, 1988, and the court's judgment in favor of defendants Kelsey and Dye dated May 12, 1988, the judgment of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.